Citation Nr: 0304261
Decision Date: 03/10/03	Archive Date: 06/02/03

DOCKET NO. 98-00 050               DATE MAR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for a back disorder, to include
claimed cervical and lumbar spine disabilities.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on
appeal from a February 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the
RO).

Procedural history

The veteran had active service from June 1977 to April 1978.

The veteran was denied service connection for a back disorder
(denominated by the RO as injury to back) in an August 1978 rating
decision. The veteran did not appeal that decision.

In November 1999, the RO received the veteran's claim for service
connection for a cervical spine disorder. The RO considered this an
attempt to reopen the previously denied claim for a back disorder,
and in a February 2000 rating decision, the RO reopened the claim
and denied it (denominated by the RO as residuals of injury to
spine, including spinal cord and cervical spine). The veteran
disagreed with the February 2000 rating decision and initiated this
appeal. The appeal was perfected with the timely submission of the
veteran's substantive appeal (VA Form 9) in March 2000.

In October 2001, the Board remanded this issue for further
evidentiary development. After the requested development was
accomplished, the RO issued a supplemental statement of the case
(SSOC) which continued the previous denial.

Other issues

In the February 2000 rating decision the RO also declined to reopen
the veteran's claim of entitlement to service connection for head
injury residuals and denied a claim for a total disability rating
based on individual unemployability (TDIU) The veteran disagreed
with the RO's decision as to those issues. However, in his March

- 2 -

2000 substantive appeal (VA Form 9), he indicated that he only
wished to perfect an appeal as to the back issue. Therefore, only
that issue will be addressed in this decision.

In addition to remanding the issue listed above, the Board's
October 2001 decision included a denial as to the issue of
entitlement to an increased rating for a service- connected groin
disability, which was also on appeal at that time. The Board s
decision is final. See 38 C.F.R. 20.1100 (2002). Accordingly, that
issue will be addressed no further in this decision.

FINDINGS OF FACT

1. In an unappealed August 1978 rating decision, the RO denied
service connection for a back disorder.

2. The evidence associated with the claims file subsequent to the
RO's August 1978 rating decision is new and so significant that it
must be considered in order to fairly decide the merits of the
veteran's claim.

3. Competent medical evidence does not reveal that the veteran has
a lumbar spine disorder that is causally related to any incident of
his military service.

4. Competent medical evidence does not reveal that the veteran has
a cervical spine disorder that is causally related to any incident
of his military service.

CONCLUSIONS OF LAW

1. The RO's August 1978 decision denying service connection for a
back disorder is final. 38 U.S.C.A. 7105 (West 1991 & Supp. 2002);
38 C.F.R. 20.1103 (2002).

3 -

2. Since the RO's August 1978 decision, new and material evidence
has been received, and so the appellant's claim of entitlement to
service connection for a back disorder is reopened. 38 U.S.C.A.
5108 (West 1991 & Supp. 2002); 38 C.F.R. 3.156 (2000).

3 A lumbar spine disorder was not incurred in active military
service. 38 U.S.C.A. 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303
(2002).

4 A cervical spine disorder was not incurred in active military
service. 38 U.S.C.A. 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a back
disorder.

The Board observes that the veteran's claim for service connection
for a back disorder involves separate complaints of lumbar and
cervical spine disorders. These matters have heretofore been
adjudicated as a single issue. The Board believes that this claim
encompasses separate disabilities of the cervical spine and the
lumbar spine. As such, they constitute two separate issues.
However, in light of the common history of injury and common
adjudication thus far, and to avoid redundancy, the Board will
address these issues in a common discussion to the extent possible.

As noted in the Introduction, the veteran's claim of entitlement to
service connection for a back disability, then denominated as a
back injury, was denied by the RO in August 1978. Although the RO
reopened the claim for service connection for a back disorder and
adjudicated the claim on the merits, the Board must first examine
whether the evidence warrants reopening the claim. This is
significant to the Board because the preliminary question of
whether a previously denied claim should be reopened is a
jurisdictional matter that must be addressed

- 4 -

before the Board may consider the underlying claim on its merits.
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the interest of clarity, the Board will initially discuss
certain preliminary matters. The Board will then address the
pertinent law and regulations and their application to the facts
and evidence.

The VCAA

The Board has given consideration to the provisions of the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000) (VCAA) [codified as amended at 38 U.S.C.A. 5102, 5103,
5103A, 5107) (West Supp. 2002)]. This law eliminated the former
statutory requirement that claims be well grounded. Cf. 38 U.S.C.A.
5107(a) (West 1991). The VCAA includes an enhanced duty on the part
of VA to notify a claimant as to the information and evidence
necessary to substantiate a claim for VA benefits. The VCAA also
redefines the obligations of VA with respect to its statutory duty
to assist claimants in the development of their claims. Regulations
implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
but not yet final as of that date. Except for provisions pertaining
to claims to reopen based on the submission of new and material
evidence. However, the VCAA appears to have left intact the
requirement that a veteran must first present new and material
evidence in order to reopen a previously and finally denied claim
under 38 U.S.C.A. 5108 before the Board may determine whether the
duty to assist is fulfilled and proceeding to evaluate the merits
of that claim. It is specifically noted that nothing in the VCAA
shall be construed to require the Secretary to reopen a claim that
has been disallowed except when new and material evidence is
presented or secured, as described in 38 U.S.C.A. 5108. See 38
U.S.C. 5103A(f) (West Supp. 2002).

- 5 -

Once a claim is reopened, the VCAA provides that VA shall make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by the Secretary, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim. 38 U.S.C.A. 5103A.

The Board has carefully considered the provisions of the VCAA and
the implementing regulations in light of the record on appeal, and
for reasons expressed immediately below finds that the development
of this issue has proceeded in accordance with the provisions of
the law and regulations.

The former well grounded claim requirement

After reopening the claim for entitlement to service connection for
a back disorder, the RO initially denied the claim by finding that
it was not well grounded. The VCAA eliminated the concept of a well
grounded claim, and superseded the decision of the United States
Court of Appeals for Veterans Claims (the Court) (previously the
Court of Veterans' Appeals) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom Morton v. Gober, 14 Vet. App. (2000) (per
curiam), in which the Court held that VA could not assist in the
development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's
responsibility to evaluate the entire record. See 38 U.S.C.A.
7104(a) (West Supp. 2002). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107
(West Supp. 2002); 38 C.F.R. 3.102 (2002). In Gilbert v. Derwinski,
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need
only demonstrate that there is an 'approximate balance of positive
and negative evidence in order to prevail." To deny a claim on its
merits,

- 6 -

the preponderance of the evidence must be against the claim.
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1
Vet. App. at 54.

After notifying the veteran of the evidence needed to substantiate
his claim, in the May 2001 SSOC and subsequent SSOCs, the RO denied
service connection for a back disorder, based on the substantive
merits of the claim. Thus, any procedural defect contained in past
RO adjudications which applied the now obsolete well groundedness
standard has since been rectified. The veteran was given the
opportunity to submit evidence and arguments in response. The Board
finds, therefore, that it can consider the substance of the
veteran's appeal without prejudice to him. See Bernard v. Brown, 4
Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in evaluating
the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the claimant's
representative, if any, of any information and any medical or lay
evidence not previously provided to the Secretary that is necessary
to substantiate the claim. As part of the notice, VA is to
specifically inform the claimant and the claimant's representative,
if any, of' which portion, if any, of the evidence is to be
provided by the claimant and which part, if any, VA will attempt to
obtain on behalf of the claimant. See also Quartuccio v. Principi,
16 Vet. App. 183 (2002) [a letter from VA to an appellant
describing evidence potentially helpful to the appellant but not
mentioning who is responsible for obtaining such evidence did not
meet the standard erected by the VCAA].

The veteran was notified by correspondence from the RO dated
November 2001 following the Board's October 2001 remand, by the
remand itself, by the February 2000 rating decision, by the March
2000 statement of the case (SOC), and by the August 2000, May 2001
and September 2002 SSOCs of the pertinent law and

- 7 -

regulations and the need to submit additional evidence on his claim
for service connection for a back disorder.

Moreover, in addition to the November 2001 letter noted above, a
letter was sent to the veteran in January 2001, both with copies to
his representative, and both of which specifically referenced the
VCAA. Crucially, the veteran was informed by the RO by means of
these letters as to what evidence he was required to provide and
what evidence VA would attempt to obtain on his behalf. The letters
explained that VA would obtain government records and would make
reasonable efforts to help him get other relevant evidence, such as
private medical records, employment records, etc., but that he was
responsible for providing sufficient information to VA to identify
the custodian of any records.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist
a claimant in the development of a previously finally denied claim
does not attach until the claim has been reopened based on the
submission of new and material evidence. Once a claim is reopened,
the VCAA provides that VA shall make reasonable efforts to assist
a claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by the
Secretary, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A. 5103A
(West Supp. 2002).

The RO and the Board have taken appropriate steps to insure that
all pertinent evidence has made its way into the veteran's VA
claims folder. In particular, the Board's October 2001 remand of
this issue served as a catalyst to obtain additional evidence,
including a July 2002 VA examination, which will be discussed
below. Other, earlier VA examination reports and reports of medical
treatment of the veteran have been obtained and are of record. The
Board is aware of no additional evidence which is relevant to the
veteran's claim and which has not been obtained, and the veteran
and his representative have identified no such evidence.

- 8 -

The veteran and his representative have been accorded ample
opportunity to present evidence and argument in support of his
claim. At the veteran's request, he presented testimony at a
personal hearing at the RO in June 2000. His representative has
submitted multiple statements in his behalf, most recently directly
to the Board in January 2003.

In short, the Board concludes that the provisions of the VCAA have
been complied with to the extent required under the circumstances
presented in this case.

Pertinent Law and Regulations

Finality/new and material evidence

The Board notes that there has been a regulatory change with
respect to new and material evidence, which applies prospectively
to all claims made on or after August 29, 2001. See 66 Fed. Reg.
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. 3.156(a)]. Because
the veteran filed his claim prior to that date, the earlier version
of the law remains applicable in this case.

In general, rating decisions that are not timely appealed are
final. See 38 U.S.C.A. 7104 (West 1991 & Supp. 2002); 38 C.F.R.
20.1103 (2002). Pursuant to 38 U.S.C.A. 5108 (West 1991), a finally
disallowed claim may be reopened when new and material evidence is
presented or secured with respect to that claim.

New and material evidence is defined as evidence not previously
submitted to agency decision-makers that bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to decide fairly the merits of
the claim. 38 C.F.R. 3.156(a) (2000). In Hodge v. West, 155 F-3d
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new
evidence could be sufficient to reopen a claim if it could
contribute to a more complete picture of the circumstances
surrounding the origin of a veteran's injury or disability, even
where it would not be enough to

- 9 -

convince the Board to grant a claim. There must be new and material
evidence as to each and every aspect of the claim which was lacking
at the time of the last final denial in order for there to be new
and material evidence to reopen the claim. Evans v. Brown, 9 Vet.
App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating
previously-denied claims. First, the adjudicator must determine
whether the evidence added to the record since the last final
decision is new and material. If new and material evidence is
presented or secured with respect to a claim that has been finally
denied, the claim will be reopened and decided upon the merits.
Once it has been determined that a claimant has produced new and
material evidence, the adjudicator must evaluate the merits of the
claim in light of all the evidence, both new and old, after
ensuring that the VA's statutory duty to assist the appellant in
the development of his claim has been fulfilled. See 38 U.S.C.A.
5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence
has been submitted, the truthfulness of evidence is presumed,
unless the evidence is inherently incredible or consists of
statements which are beyond the competence of the person(s) making
them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Meyer v.
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19,
21 (1993).

Laypersons are capable of testifying as to symptoms, but not as to
the proper diagnosis or date of onset or cause of a disability.
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Indeed, in
Moray v. Brown, 5 Vet. App. 211 (1993), The Court noted that lay
persons are not competent to offer medical opinions and that such
evidence does not provide a basis on which to reopen a claim for
service connection. In Routen v. Brown, 10 Vet. App. 183, 186,
(1997), the Court noted "[l]ay assertions of medical causation, or
in this case, of aggravation of a preexisting disease, cannot
suffice to reopen a claim under 38 U.S.C. 5108."

10 -

If it is determined that new and material evidence has been
submitted, the claim must be reopened. The VA may then proceed to
evaluate the merits of the claim on the basis of all evidence of
record, but only after ensuring that the duty to assist the veteran
in developing the facts necessary for his claim has been satisfied.
See Elkins, but see 38 U.S.C.A. 5103A (West Supp. 2002) (eliminates
the concept of a well-grounded claim).]

Service connection - in general

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110 (West Supp. 2002). Notwithstanding the above, service
connection may be granted for disability shown after service, when
all of the evidence, including that pertinent to service, shows
that it was incurred in service. 38 C.F.R. 3.303(d) (2002); Cosman
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of
entitlement to service connection must be considered on the basis
of the places, types, and circumstances of service as shown by
service records, the official history of each organizations in
which the veteran served, and all pertinent medical and lay
evidence. Determinations relative to service connection will be
based on review of the entire evidence of record. 38 U.S.C.A.
7104(a) (West Supp. 2002); 38 C.F.R. 3.303(a) (2002); see Wilson v.
Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed disorder
there must be (1) medical evidence of a current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed in-service disease or
injury and the current disability. See Hickson v. West, 12 Vet.
App. 247, 253 (1999). The determination as to whether these
requirements are met is based on an analysis of all the evidence of
record and the evaluation of its credibility and probative value.
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

- 11 -

When a chronic disease is shown in service so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (2002).

For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic.". 38 U.S.C.A. 1110, 1131 (West Supp.
2002); 38 C.F.R. 3.303 (2002).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
the evidence, regardless of its date, shows that the veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which lay observation is
competent. If the chronicity provision is not applicable, a claim
may still bc substantiated if (1) the condition is noted during
service, (2) continuity of symptomatology is demonstrated
thereafter, and (3) competent evidence relates the present
condition to that symptomatology. See Savage v. Gober, 10 Vet. App.
488 (1997).

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate the
merits of a previously denied claim, it must first determine
whether a claimant has submitted new and material evidence with
respect to that claim. See Elkins, 12 Vet. App. at 218-19.

After reviewing the record, and for reasons expressed immediately
below, the Board is of the opinion that the veteran has submitted
new and material evidence

- 12 -

sufficient to reopen his claim for service connection for a back
disorder.

At the time of the August 1978 rating decision, the only evidence
of record with respect to the veteran's back disability came from
the service medical records and from the a July 1978 VA
examination. Although there was evidence of an in.. service injury
affecting the veteran's back, there was no current diagnosis of a
disability and no evidence of medical nexus.

Since filing to reopen his claim, the evidence received addresses
both of the elements lacking in August 1978. Private treatment
reports from Orthopedics Indianapolis, Dr. K.W., and Reid Hospital,
VA outpatient treatment reports arid VA examination reports
submitted since August 1978 show diagnosis and treatment of a
current lumbar spine disability, described variously as residuals
of a ruptured disc, internal disc disruption, pseudoarthrosis and
post laminectomy syndrome. This evidence addresses element (1).

There is also of record, a letter from Dr. K.W. dated June 2000,
which attests to treatment of a back disorder, which she relates to
the veteran's in-service motor vehicle accident. A July 2002 VA
examination report also discusses the issue of relationship to
service for both the lumbar and cervical spine disabilities. This
evidence addresses element (3).

In combination, the evidence submitted since August 1978 is, in the
opinion of the Board, new and material with respect to the issue of
service connection for a back disorder because such evidence
addresses each of the elements required for service connection that
were missing from the record at the time of the August 1978 rating
decision. This evidence was not previously of record, it bears
directly and substantially upon the specific matter under
consideration, and it is so significant that it must be considered
in order to fairly decide the merits of the claim. See Hodge,
supra. Therefore, the Board finds that the veteran's claim of
entitlement to service connection for a back disorder is reopened.

- 13 -

Duty to assist/standard of review

As discussed above, at this point the Board must determine whether
VA's statutory duty to assist the veteran in the development to his
claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate a claim for VA benefits, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim. The law provides that the assistance provided by VA
shall include providing a medical examination or obtaining a
medical opinion when such an examination or opinion is necessary to
make a decision on the claim. An examination is deemed "necessary"
if the record does not contain sufficient medical evidence for VA
to make a decision on the claim.

The Board finds that reasonable efforts have been made to assist
the veteran in obtaining evidence necessary to substantiate his
claim, and that there is no reasonable possibility that further
assistance would aid in substantiating it.

In particular, the RO requested information pertaining to treatment
records in January 2001, and the veteran did not respond. In
response to the Board's October 2001 remand, the RO sent the
veteran another request for information pertaining to treatment
records. The veteran identified records from Dr. K.W. The RO
requested and obtained these records. The veteran's VA outpatient
treatment records have also been obtained, and the veteran was
afforded VA examinations in July 20(12, June 1999, March 1999, June
1997, June 1980 and July 1978. There is no indication that there
exists any evidence which has a bearing on this case which has not
been obtained, and the veteran and his representative have pointed
to none.

The veteran and his representative have been accorded ample
opportunity to present evidence and argument in support of his
appeal. The veteran was informed of his right to a hearing and was
presented several options for presenting personal testimony; he
indicated in his March 2000 VA Form 9 that he did not want a BVA
hearing. The veteran was afforded a personal hearing before a RO
Hearing Officer,

- 14 -

in June 2000, the transcript of which is of record. The veteran has
submitted numerous statements and his representative has submitted
written argument in his behalf.

In short, the Board has carefully considered the provisions of the
VCAA in light of the record on appeal, and for the reasons
expressed above finds that the development of the claim has been
consistent with the provisions of the new law. Under these
circumstances, the Board can identify no further development that
would avail the veteran or aid the Board's inquiry. See Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, the Board will
proceed to a decision on the merits.

Discussion on the merits

As stated above, although the veteran's claim has been adjudicated
by the RO as a claim for service connection for a back disorder,
the veteran's contentions and the evidence submitted since the 1978
denial indicate that the veteran is seeking service connection for
disorders of both the lumbar and cervical spine. Although it is
most efficient to combine the discussions of these separate
disorders, the Board will consider whether the evidence supports a
grant of service connection for either disorder irrespective of the
outcome of the other and will present separate conclusions as to
each.

The Board has reviewed the evidence of record, and for reasons
which will be expressed in greater detail below, the Board finds
that neither a disorder of the lumbar nor the cervical spine was
incurred in service.

As noted above, in order for service connection to be granted,
three elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus. See
Hickson, supra.

The evidence of record supports a finding that the veteran has a
current lumbar spine disorder. The veteran was diagnosed with
residuals of a ruptured disc at L4-5

- 15 -

in a March 1999 VA examination. He was diagnosed with post
laminectomy syndrome in May 2000, and with internal disc disruption
syndrome, and probable pseudoarthritis in February 1996. In light
of such evidence, Hickson element (1) is met as to the lumbar
spine.

It is unclear whether the veteran in fact has a cervical spine
disability. The veteran reported symptoms of pain in an October
1998 treatment report; the examiner diagnosed a neck sprain, but
did not suggest any chronic condition. A neck sprain was not found
in July 2002. The July 2002 VA examination report diagnosed neck
pain. There is also a diagnosis of chronic neck pain of record. X-
rays in October 1998 showed small abnormalities of the cervical
spine, such as decreased disc space. A MRI in April 2002 showed
moderate spinal canal narrowing at C6-7 and evidence of an old
intraparenchymal hemorrhage, most likely posttraumatic, but the
July 2002 VA examiner interpreted this report as showing no
significant pathology that would explain a chronic long-term
disability.

It is now well-settled that in order to be considered for service
connection, a claimant must first have a disability. See Rabideau
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155
F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted
unless a current disability exists]. Further, symptoms such as
pain, alone, without a finding of an underlying disorder, cannot be
service- connected. See Sanchez-Benitez v. Principi, 259 F.3d 1356
(Fed. Cir. 2001). The Board therefore believes that in the absence
of an identified disability of the cervical spine, Hickson element
(1) has not been met as to that claimed disability and service
connection accordingly may not be granted. See Brammer v.
Derwinski, 3 Vet. App. 223 (1992).

However, because there is arguably some doubt concerning the
presence of a current cervical spine disability, the Board will
alternatively assume for the sake of argument that a current
cervical spine disability in fact exists. The Board has the
fundamental authority to decide a claim in the alternative. See
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v.
Brown, 8 Vet. App. 91, 92 (1995).

- 16 -

With respect to Hickson element (2), the veteran contends that his
current lumbar and cervical spine disorders began in service, as a
result of an automobile accident in September 1977. Service medical
records show that the veteran was treater in service for injuries
incurred in an automobile accident. However, the medical evidence
and other evidence of record makes it clear that these injuries
primarily affected his groin, and he is currently service connected
for residuals of an injury to the groin.

The accident report, dated September 1977, shows complaint of low
back pains with superficial lacerations of the lower and middle
back. On examination, there were numerous superficial lacerations
of the back, not more than 1 to 2 millimeters deep. The left side
of the veteran's neck was also noted as tender. X-rays of the
cervical spine were normal. A neurological examination was
essentially negative. The diagnosis was superficial lacerations of
the back. After a couple days in the hospital, the veteran
complained of severe low back pain, and pain in the right shoulder.
However, on examination, both were found to be normal.

An October 1977 clinical report shows a bruise noted on the
veteran's back and complaint of some pain. In December 1977, the
veteran was examined pursuant to medical board proceedings. The
examination report went into great detail on the veteran's groin
injury; ultimately, the examiner's conclusion was that the veteran
was unfit for service as a result of this injury. The examiner
discussed the veteran's back only to describe full mobility of the
back and extremities. No complaint of back pain was noted. The
December 1977 discharge examination showed normal spine findings.
In the report of medical history, the veteran answered "no" in
response to whether he had a history of recurrent back pain.

After having carefully considered the matter, the Board concludes
that there appears to be sufficient evidence that the 1977 injury
affected the veteran's lumbar and cervical spine to satisfy Hickson
element (2). The Board further observes in this connection that
there was no diagnosis of a chronic injury to the veteran's back,
either cervical or lumbar spine, as a result of the accident, or at
any time during service.

- 17 -

Following service, in June 1978, the veteran filed a claim for
service connection for multiple residuals of his automobile
accident. These included a groin injury, for which service
connection was established, as well as claimed injuries to the
ba(,k, legs and head. The veteran underwent a VA examination in
July 1978 to evaluate his claim. This examination showed evidence
of scratches and small cuts on the back. However, according to the
examiner, the veteran disclaimed any problem with his back at that
time. Examination of the back showed no findings, normal function,
no sign of inflammatory conditions, and no limitation of motion.
Following the August 1978 denial of service connection, the veteran
underwent a VA examination in June 1980 to evaluate his service
connected groin disability. At that time, no back problem was
noted. The veteran made no reference to neck problems during either
examination, and no neck pathology was identified by either
examiner.

A review of the record following the August 1978 rating decision
shows no evidence that the veteran was treated for symptoms of a
back disorder until 1994, sixteen years after service. A February
1996 report of Dr. M.F.C. showed the veteran's description of only
mild occasional back aches or muscle strains up until July 1994,
when, while on the job unloading a gasoline tanker, he was pulling
large tubes and twisting, he noted acute onset of lower back pain,
severe in nature. He had to wait a few minutes, but was able to
finish unloading the truck.

This description was repeated in an April 1996 report of Dr. M.F.C.
The veteran stated that he sought medical treatment after this
incident and was told that he bad a herniated disc. Physical
therapy reportedly made the condition worse. He was referred to Dr.
H.B. in September 1994 and underwent conservative therapy. However,
ultimately, he underwent a posterior spinal fusion in January 1995
with a subsequent March 1995 replacement of hardware due to a
detachment of the rod from the fixation screws.

A similar account appears in the June 1997 VA examination report.
The examiner reported that his condition became extremely severe as
a result of driving a truck

18 -

over many years. He also noted that the injury was treated as a
workers compensation case at the time.

Thus, considering the service and post-service medical evidence, it
appears that the veteran suffered minor cuts and bruises noted on
his mid and low back, and with complaint of low back pain shortly
following the accident, but with no diagnosis of a chronic
disability at that time. Following service, there is no evidence of
Symptoms consistent with his current lumbar spine disability until
1994 when the veteran suffered a work-related low back injury.

As to the cervical spine, there is no evidence of complaint of
cervical spine symptoms until quite recently. The July 2002 VA
examiner noted the veteran's statement that his neck had not
started bothering him until two to three years (earlier (i.e. in
approximately 1999, or over twenty years after the veteran left
military service). The medical evidence thus indicates that there
is no diagnosis of a chronic disability of the lumbar or cervical
spine in service, and there is no evidence of continuity of
symptomatology as to the lumbar or cervical spine following
service. The evidence demonstrates no complaint of or treatment for
low back symptoms after service until a work-related injury in
1994, and no complaint of or treatment for cervical spine symptoms
until 1998. Accordingly, the continuity of symptomatology
regulations, 38 C.F.R. 3.303(b), is not for application in this
case.

Although the veteran has testified concerning what he perceives as
continuity of back symptomatology for a period of over twenty years
after service, there is no objective medical evidence which
supports such a statement. That is, no clinical data has been
received showing treatment during the interim between service and
the initial diagnoses in the 1990s. Such supporting medical
evidence is required in the circumstances presented in this case.
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be
medical evidence on file demonstrating a relationship between the
veteran's current disability and the claimed continuous
symptomatology, unless such a relationship is one as to which a lay
person's

- 19 -

observation is competent]. Such evidence is lacking in this case.
The veteran as a lay person is not competent to attribute his
current symptomatology to service. See Espiritu v. Derwinski, 2
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 3.159(a)(2)
["competent lay evidence" means any evidence not requiring
specialized education, training or experience]. For these reasons,
continuity of symptomatology is not demonstrated.

Notwithstanding the lack of diagnosis a chronic lumbar or cervical
spine disability in service, and the lack of continuity of
symptomatology following service, service connection may be granted
for disability shown after service, when all of the evidence,
including that pertinent to service, shows that it was incurred in
sen,ice. See 38 C.F.R. 3.303(d) (2002). This of necessity involves
medical nexus evidence. In this case, there are two pertinent
medical opinions.

In June 2000, Dr. K.W. submitted a letter in which she attested to
treating the veteran for chronic back pain, and she stated that
this pain began initially after a motor vehicle accident in
September 1977 while the veteran was in the Army.

The July 2002 VA examiner was asked to review the record, examine
the veteran and comment on whether the veteran's current back
disability is likely related to his in-service automobile accident.
The examiner noted the veteran's current contention that his low
back had bothered him since the 1977 accident. The veteran informed
the examiner that, despite telling the 1980 VA examiner that he was
not having problems, in fact his back was bothering him at that
time. He denied ally intercurrent work-related injury. The examiner
stated that it was difficult to ascertain the etiology of the
veteran's low back disability, as the veteran's current account
that there was no intercurrent work-related injury conflicts with
what is shown in the record. He noted that the original injury
reports of 1977 do not demonstrate any clear abnormality at that
time, and therefore, it seems more likely than not that the
veteran's current level of disability is secondary to injury and
surgeries in 1994, 1995 and 1996, rather than an injury prior to
that. He stated that this is based on the veteran's level of
functioning in the interim between 1977 and 1994. Although, it is
possible that the veteran had an underlying injury to the low

- 20 -

back which was subclinical and rarely bothersome, and was
exacerbated by the work-related injury in 1994, this possibility is
less than as likely as not. As to the cervical spine, the examiner
noted that the neck was mostly bothersome, and he noted that the
recent MRI (April 2002) did not demonstrate any significant
pathology that would explain a chronic long-term disability.

The Board must determine the credibility and probative value of the
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997)
and cases cited therein [holding that the Board has the duty to
assess the credibility and weight to be given to the evidence]. The
Board may not base a decision on its own unsubstantiated medical
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In
this case, for reasons expressed immediately below, the Board finds
that the evidence supporting post-service incurrence of the
veteran's claim neck and back disabilities is more persuasive.

The Court has held that the Board may not reject medical opinions
based on its own medical judgment. See Obert v. Brown, 5 Vet. App.
30 (1993). The Board may, however, appropriately favor the opinion
of one competent medical authority over another. See Owens v.
Brown, 7 Vet. App. 429, 433 (1995).

In evaluating the probative value of competent medical evidence,
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the
medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical conclusion that the physician reaches.... As is true with
any piece of evidence, the credibility and weight to be attached to
these opinions [are] within the province of the adjudicators; ...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

- 21 -

The opinion of K.W. in June 2000 that the veteran's disability
began after a motor vehicle accident in 1977, while he was in the
army, is not supported by a discussion of the facts or how she
reached this conclusion. She does not indicate how long she has
treated the veteran. According to the veteran, she took over the
practice from his former doctor when he died. However, there are no
treatment reports from Dr. K.W. or from his former doctor showing
treatment prior to the reported 1994 injury. There is no indication
from the letter that Dr. K.W. reviewed the veteran's service
medical records or post-service records. Most crucially, there is
no mention of the 1994 on-the-job injury which figures prominently
in the veteran's medical history.

Dr. K.W.'s conclusion appears to be merely a recitation of the
veteran's statements. As such, the Board accords it little weight
of probative value. See Godfrey v. Brown, 8 Vet. App. 113, 121
(1995) [a medical opinion that is based on the veteran's recitation
of medical history, and unsupported by clinical findings, is not
probative]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally
observing that a medical opinion premised upon an unsubstantiated
account is of no probative value, and does not serve to verify the
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461
(1993) [the Board is not bound to accept a physician's opinion when
it is based exclusively on the recitations of a claimant].

Similarly, the Board also notes evidence from VA treatment records
in October 1998 and January 2001, which repeat the veteran's report
of chronic neck pain and stiffness beginning in 1976-1977. These
reports appear also to be based exclusively upon recitations of the
veteran's statements.

The Board notes the April 2002 MRI results showing evidence of an
old intraparenchymal hemorrhage, most likely posttraumatic.
However, there is no opinion or other evidence attributing this to
service or establishing that it has contributed to a current neck
disability. To the contrary, the June 2002 VA examiner found that
this evidence did not demonstrate any significant pathology that
would explain a chronic long-term disability.

- 22 -

The veteran's statements and testimony have been considered, as
well as statements of his father and sister. However, it is now
well established that although they are competent to report on the
veteran's symptoms, as lay persons, without medical training, the
veteran and his family members are not competent to relate those
symptoms to a particular diagnosis or specific etiology. See
Espiritu at 494-5. Moreover, to the extent that the veteran's
current contentions are in conflict with statements to the contrary
he made in medical reports in April and June 1996 and June 1997,
the Board finds that such statements, made by the veteran to health
care providers in the context of medical treatment are more
probative than statements made in the context of a claim for
monetary benefits from the government. See Cartright v. Derwinski,
2 Vet. App. 24, 25 (1991) [interest may affect the credibility of
testimony]. The Board observes in passing that the Justus
presumption of credibility does not attach at this stage of the
analysis.

In short, medical nexus has not been demonstrated in this case.
Hickson element (3) has not been met, and the veteran's claim fails
on that basis.

The Board therefore finds that a preponderance of the evidence is
against a showing that any current cervical or lumbar spine
disorder resulted directly from a disease or injury incurred in
active service. The veteran's claim of entitlement to service
connection for a back disorder, including claimed disabilities of
the cervical spine and the lumbar spine, is denied.

CONTINUED ON NEXT PAGE

- 23 -

ORDER 

Service connection for a lumbar spine disorder is denied. Service
connection for a cervical spine disorder is denied.

Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 24 -



